of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c date number info release date conex-152686-09 uil the honorable tom harkin unites states senator walnut street suite des moines ia attention ------------------- dear senator harkin i am responding to your inquiry dated date on behalf of your constituent -------------------- in -------------- placed_in_service a small wind_energy system ------- --------------------------------------- on his farm in ------------------- ---------------asked questions about how to qualify for and receive tax_credits or other incentives for placing in service the small wind_energy system what happens if a taxpayer claims tax_credits in excess of his or her tax_liability the tax laws provide a production_tax_credit for wind_energy systems during the first ten years the system is in service currently the credit i sec_2_1 cents for each kilowatt-hour of electricity produced the credit adjusts annually for inflation a taxpayer may choose to take an energy investment_tax_credit instead of a production_tax_credit for qualifying wind_energy systems this credit i sec_30 percent of the cost of the wind system the production_tax_credit and the energy investment_tax_credit are both allowable to the extent of a taxpayer’s tax_liability in the year the taxpayer places the wind system in service generally if a taxpayer cannot use all or part of these credits in one year the taxpayer may carry the unused credits back one year and forward for years how can a taxpayer show that a wind_energy system was placed_in_service in conex-152686-09 the law requires no specific documentation to show that the taxpayer placed the property in service property is placed_in_service when it is ready and available for its assigned function which for a wind_energy system is the production of electricity this taxpayer could show that he or she placed this wind turbine in service with documents that show sales of electricity to a utility is the production_tax_credit available to a taxpayer for electricity used in his or her own business a taxpayer may not claim the production_tax_credit for electricity that his or her own business uses however a taxpayer may take the energy investment_tax_credit for property that produces electricity for use in his or her business is another incentive available for wind_energy systems as a result of the american_recovery_and_reinvestment_act_of_2009 the law provides a third type of incentive for wind_energy systems instead of claiming either the production_tax_credit or the energy investment_tax_credit a taxpayer may apply for and receive from the department of treasury a cash payment for percent of the cost of a qualifying wind_energy system to apply for this cash payment a taxpayer should submit an application to the department of treasury website http www treas gov recovery is form_5695 the correct way to claim the credit when filing a tax_return no the form_5695 is not the correct form to claim either of these credits to receive either the production_tax_credit or the energy investment_tax_credit a taxpayer must claim the credit on his or her tax_return for the year he or she places the wind_energy system in service and attach a form_3800 in addition to receive the production_tax_credit a taxpayer may need to include a form_8835 with the return or to receive the energy investment_tax_credit a taxpayer may need to include a form_3468 with the return please see the instructions for each form to determine whether it is applicable i hope this information is helpful if you have any questions please contact me or ------ ------------------------ at -------------------- for further assistance sincerely charles b ramsey chief branch office of associate chief_counsel passthroughs and special industries
